United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
U.S. POSTAL SERVICE, PHILADELPHIA
PROCESSING & DELIVERY CENTER,
Swedesboro, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2069
Issued: March 8, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 10, 2010 appellant, through her attorney, filed a timely appeal from an
April 21, 2010 decision of the Office of Workers’ Compensation Programs affirming the
termination of her medical and wage-loss compensation benefits and denying continuing
compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether OWCP properly terminated appellant’s compensation
effective January 17, 2008 on the grounds that her work-related injury ceased without residuals;
and (2) whether she had any continuing employment-related residuals or disability after
January 17, 2008.

1

5 U.S.C. § 8101 et seq.

On appeal, counsel contends that the opinion of the impartial medical examiner is not
sufficiently rationalized.
FACTUAL HISTORY
On March 19, 2007 appellant filed a traumatic injury claim alleging low back pain while
picking up letter trays. On May 30, 2007 OWCP accepted her claim for a lumbar sprain/strain.
Appellant was treated by Dr. Frederick George, a Board-certified orthopedic surgeon. In
a July 26, 2007 report, Dr. George advised that she returned complaining of continuing pain in
her low back area with no radicular pain to the lower extremities. He stated that appellant would
continue at light-limited work, heat, exercises and physical therapy. On August 10, 2007
Dr. George noted that she had not improved. On August 23, 2007 he stated that appellant
continued to have moderate discomfort in her low back. Appellant stated that her present light
duty severely aggravated her pain and she could not stand for any length of time. Dr. George
noted that she would benefit from epidural steroid injections and should continue with lightlimited work, which would involve mostly sitting for six hours, and standing or walking only one
hour per day.
On August 20, 2007 OWCP referred appellant to Dr. Robert Draper, a Board-certified
orthopedic surgeon, for a second opinion. In a September 7, 2007 report, Dr. Draper diagnosed a
lumbosacral strain (annular bulging with broad-based disc herniation impinging upon the thecal
sac at L3-4; annular disc bulging centrally effacing the thecal sac at L4-5). He noted preexisting
degenerative changes involving the disc at L3-4 and L4-5 that were related to underlying
degenerative conditions and not to the accepted injury. Dr. Draper noted that there was no
acceleration of the degenerative condition. He explained that a lumbosacral strain was a soft
tissue injury which usually resolves in about three to four months and that therefore the soft
tissue injury had resolved. Dr. Draper opined that appellant was capable of performing her work
as a letter carrier with some restrictions which are due to the preexisting condition. He noted that
due to the preexisting conditions she may not lift more than 50 pounds on a permanent basis, but
could work 8 to 10 hours, five to six days a week.
On November 27, 2007 OWCP proposed terminating appellant’s compensation benefits
based on the opinion of Dr. Draper.
Dr. George continued to submit reports advising that appellant had continuing pain in her
low back area but could continue in modified work.
By decision dated January 17, 2008, OWCP terminated appellant’s medical and wageloss compensation benefits effective that date.
On January 25, 2008 appellant, through counsel, requested a hearing.
In a January 24, 2008 report, Dr. George noted that appellant had been treated since
June 26, 2007 for her low back. Appellant injured her back while working on March 19, 2007.
Dr. George noted that she continued to have chronic pain in her low back pain. He opined that
appellant had a lumbosacral strain which was the direct result of lifting on her job. While
appellant had some preexisting degenerative disc disease of her lumbar spine that was
2

aggravated by the injury, she remained symptomatic and could not return to her regular job.
Dr. George noted that she was capable of doing light sedentary-type work.
At the April 22, 2008 hearing, appellant described the duties of her job when she was
injured, the incident and her return to work on July 6, 2007 with restrictions. She noted that she
still experienced low back pain.
Appellant submitted a magnetic resonance imaging (MRI) scan dated February 29, 2008
that was interpreted as showing disc desiccation, annular bulge and central disc herniations at
L3-4 and L4-5. She was seen in a local emergency room on October 19, 2007, January 19 and
March 17, 2008.
By decision dated July 28, 2008, the hearing representative found that OWCP met its
burden of proof in terminating appellant’s compensation benefits based on the report of
Dr. Draper. The hearing representative found a conflict arose between Dr. Draper and
Dr. George such that the case should be referred to an impartial medical examiner.
On remand, OWCP referred appellant to Dr. Roy B. Friedenthal, a Board-certified
orthopedic surgeon, for an impartial medical examination. In a report dated August 19, 2009,
Dr. Friedenthal listed his impressions as status post lumbar strain by history and mild
degenerative disc disease of the lumbar spine. He found that appellant no longer had residuals of
the lumbar sprain as the injury had resolved. Dr. Friedenthal noted that it likely resolved within
three to four months of offset. Appellant suffered from early degenerative disc disease of the
lumbar spine which was unrelated to the work injury. Dr. Friedenthal further advised that she
could return to full-duty work with restrictions against repetitive bending and heavy lifting of
greater than 50 pounds on a permanent basis. His examination showed no residuals of the
accepted sprain injury. Dr. Friedenthal noted that the evaluation was characterized by numerous
features of symptom magnification with no objective evidence of deficit, noting no muscle
spasm or radiculopathy. The diagnostic workup reported disc bulge/central herniation in the
context of degenerative disc disease. The first study was obtained within several weeks of the
reported injury and there were no traumatic changes such as edema, hemorrhage, ligamentous
disruption, disc extrusion, abnormal bone signal or abnormal ligament of muscle signal that were
identified. Therefore, no structural injury occurred at the time of the accepted lifting episode.
Dr. Friedenthal noted that the MRI scan showed disc bulge/central herniation but this was due to
the degenerative disease. He addressed underlying degenerative disc disease with obesity and
cigarette smoking as likely contributory factors to early the degenerative changes. While
appellant did have a flare up of the condition secondary to her lifting activity at work, she had
fully recovered based on the fact that her ongoing complaints were not consistent with the
evidence from the medical records or on clinical evaluation. Dr. Friedenthal opined that
secondary gain and/or psychological factors were likely in this individual. Without appropriate
reconditioning, appellant should limit the extremes of strenuous activity. Dr. Friedenthal agreed
with Dr. Draper’s recommendation of a lifting restriction of no more than 50 pounds on occasion
and lifting should be done with appropriate respect for proper lifting mechanics. He further
opined that appellant could return to work at a full-duty status with physical tasks respecting her
physical status as one would do with assigning tasks to any individual. In an April 6, 2010
report, Dr. Friedenthal noted that his evaluation did not find any evidence of aggravation of the
preexisting degenerative disease process. In this case, the prior degenerative process may have

3

been exacerbated by the superimposed strain, but likely resolved within three to four months of
onset.
By decision dated April 21, 2010, OWCP denied modification of the July 28, 2008
decision. It found that appellant’s continuing condition was not caused by her work or the
accepted injury.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP has accepted a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.2 Having determined that an employee has a disability
causally related to his or her federal employment, OWCP may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.3
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.4 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition,
which require further medical treatment.5
ANALYSIS -- ISSUE 1
OWCP accepted that on March 19, 2007 appellant sustained a lumbar sprain/strain and
paid appropriate compensation and medical benefits. It terminated her compensation benefits
effective January 17, 2008 finding that she no longer had any residuals or disability that were
due to her work injury. The Board finds that OWCP properly terminated appellant’s medical and
wage-loss compensation benefits effective that date.
Dr. George submitted multiple progress reports noting generally that appellant had
ongoing pain in the low back and should continue to perform modified work. Dr. Draper, the
second opinion physician, noted preexisting degenerative changes involving the disc at L3-4 and
L4-5 that were related to degenerative disease and not to the employment injury. He found that
there was no acceleration of the degenerative conditions in the disc by the employment injury
and that her soft tissue injury had resolved in three to four months. Dr. Draper further opined
that appellant was capable of performing her work as a letter carrier with some restrictions which
are due to the preexisting conditions.
The Board finds that the weight of the medical opinion evidence lies with Dr. Draper. In
Dr. George’s reports that predate the termination of benefits on January 17, 2008, he did not
provide a narrative opinion addressing appellant’s disability or relationship to the accepted
2

Bernadine P. Taylor, 54 ECAB 342 (2003); C.R., Docket No. 11-1445 (issued January 26, 2012).

3

Id.

4

Roger P. Payne, 55 ECAB 535 (2004).

5

Pamela K. Guesford, 53 ECAB 726 (2002).

4

injury. He did not offer any explanation as to why appellant’s condition had not improved or
provide physical findings or medical rationale to support his conclusions. Dr. George appeared
to base his opinion on her subjective complaints.6 OWCP properly determined that Dr. Draper’s
well-reasoned second opinion report represented the weight of the medical evidence.
Dr. Draper’s report was sufficiently thorough, probative and well rationalized and constituted
sufficient medical evidence for OWCP to rely upon in its January 17, 2008 decision terminating
benefits.7
LEGAL PRECEDENT -- ISSUE 2
After OWCP met its burden of proof to terminate compensation, the burden shifted to
appellant to establish that he had ongoing disability causally related to his accepted injury.8
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.9 In situations where there exist
opposing medical reports of virtually equal weight and rationale and the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized based upon a proper factual background, must be given
special weight.10
ANALYSIS -- ISSUE 2
After OWCP terminated appellant’s benefits, the burden of proof shifted to appellant to
establish entitlement to compensation after January 17, 2008.11 In a January 24, 2008 report,
Dr. George discussed his treatment of appellant. He noted that appellant had preexisting
degenerative disc disease in her lumbar spine that he found was aggravated by the injury she
sustained on the job and remained symptomatic. Appellant could not return to her regular job
but was capable of light sedentary-type work. Dr. George’s opinion was sufficient to create a
conflict in medical opinion with Dr. Draper, the second opinion physician. Accordingly, OWCP
properly referred appellant to Dr. Friedenthal for an impartial medical examination, pursuant to
5 U.S.C. § 8123(a). Dr. Friedenthal submitted a detailed and rationalized opinion wherein he
concluded that appellant had a prior degenerative process that may have been exacerbated by the
strain, but that such exacerbations likely resolved three or four months, and that appellant had
fully recovered from her employment-related strain. In explaining his conclusion, he noted that
his examination showed no residuals of the reported sprain or strain injury. Dr. Friedenthal
6

See R.H., Docket No. 11-889 (issued November 21, 2011).

7

A.H., Docket No. 07-87 (issued August 9, 2007).

8

See Joseph A. Brown, Jr., 55 ECAB 542 (2004); Manuel Gill, 52 ECAB 282 (2001).

9

5 U.S.C. § 8123(a).

10

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

11

V.L., Docket No. 10-328 (issued March 3, 2011).

5

noted that appellant’s evaluation was characterized by symptom magnification and that it showed
no objective evidence of deficit such as muscle spasm or radiculopathy. He also opined that no
structural injury occurred at the time of the reported lifting episode. Dr. Friedenthal noted
underlying contributing factors of obesity and cigarette smoking, which he believed were likely
contributing factors to appellant’s early degenerative changes. His well-rationalized opinion that
appellant’s employment-related lumbar sprain/strain had resolved constitutes the special weight
of the medical evidence afforded to an impartial medical specialist. Although appellant visited
the emergency department on multiple occasions, these reports do not provide any rationalized
medical opinion that these visits were related to her employment injury. The Board, therefore,
finds that she did not meet her burden of proof to establish that she had residuals from her
accepted employment injury after January 17, 2008.
The Board is not persuaded by appellant’s counsel’s arguments that Dr. Friedenthal’s
opinion was not rationalized. Initially, the Board notes that as Dr. Friedenthal’s opinion was
issued after the termination of benefits, the burden of submitting medical evidence in support of
continuing employment-related residuals rested with appellant.12 Counsel contends that
Dr. Friedenthal indicated that appellant suffered from preexisting degenerative disc disease but
pointed to no medical evidence to show that there was any testing done prior to the work injury
to the low back confirming a preexisting condition. However, Drs. George, Draper and
Friedenthal all agree that appellant had preexisting degenerative disease and there is no evidence
to the contrary. Clearly, Dr. Friedenthal did not believe that appellant suffered from a permanent
aggravation to her back as a result of the employing injury as he opined that a lumbar
sprain/strain generally lasts only three or four months and that the aggravation had resolved.
With regard to the MRI scan that showed disc herniation, Dr. Friedenthal specifically indicated
that the disc bulge/central herniation evinced on the MRI scan was in the context of degenerative
disc disease. In addition the fact that Dr. Friedenthal still noted some restrictions does not
indicate that his opinion was unrationalized in that he noted that appellant still had underlying
degenerative disc disease.
Therefore, the Board concludes counsel’s argument that
Dr. Friedenthal’s opinion was not entitled to the special weight accorded an impartial medical
examiner.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s compensation effective
January 17, 2008 on the grounds that her work-related injury ceased without residuals. The
Board further finds that appellant did not meet her burden of proof to establish that she had any
continuing residuals after January 17, 2008.

12

Joseph A. Brown, Jr., supra note 8.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 21, 2010 is affirmed.
Issued: March 8, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

